Citation Nr: 1104992	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-000 76	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to recognition of the veteran's son as his 
helpless child for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February to August 1961.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2005 rating action that denied service connection for 
an acquired psychiatric disorder.

By decision of January 2008, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By decision of October 2008, the Board denied service connection 
for an acquired psychiatric disorder.  The Veteran appealed the 
denial to the U.S. Court of Appeals for Veterans Claims (Court).  
By July 2010 Memorandum Decision, the Court vacated the Board's 
October 2008 decision and remanded the matter to the Board for 
proceedings consistent therewith.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and the Court's decision, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claims on appeal has not been accomplished.

In its July 2010 decision, the Court noted the veteran's 
contentions that the VA had failed to obtain records of his 
treatment by Melvin Canell, Ed.D., including a 27 June 2005 
evaluation report.  Appellate review discloses that an October 
2005 psychological evaluation by Dr. Canell indicates that he 
evaluated the Veteran 
6 months ago.  As such medical records would be helpful in 
resolving the service connection claim on appeal, the Board finds 
that the RO should contact the appellant, through his attorney, 
and request him to furnish written authorization permitting the 
release to the VA of copies of all clinical records of his 
treatment and evaluation by Dr. Canell from 2005 up to the 
present time.  The RO should then obtain any additional evidence 
for which the appellant provides sufficient information and 
authorization following the procedures prescribed in 38 C.F.R. 
§ 3.159.  

By rating action of June 2010, the RO denied recognition of the 
veteran's son as his helpless child for VA benefit purposes.  A 
Notice of Disagreement with that determination was filed 
subsequently in June 2010, but the RO has neither issued a 
Statement of the Case (SOC) on that issue, nor furnished VA Form 
9 (Appeal to the Board of Veterans Appeals), nor afforded the 
appellant and his attorney an opportunity to perfect the appeal 
by filing a Substantive Appeal.  A remand is required to cure 
this procedural defect.  See 38 C.F.R. § 19.9 (2010); Manlincon 
v. West, 12 Vet. App. 238 (1999).  The Board emphasizes that, 
without the issuance of a proper SOC and the filing of a 
Substantive Appeal by an appellant, the Board does not have 
appellate jurisdiction, and may not proceed with a decision on 
that helpless child matter.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 (2010). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:



1.  The RO should contact the appellant, 
through his attorney, and request him to 
furnish written authorization permitting 
the release to the VA of copies of all 
clinical records of his treatment and 
evaluation by Melvin Canell, Ed.D., 
Affiliates in Psychology, 1510 East 4th 
Street, Suite 1, Larsen Square, P.O. Box 
892, North Platte, Nebraska 69103.  This 
should include copies of all clinical 
records from 2005 up to the present time, 
and a 27 June 2005 evaluation report.    

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.  

3.  If any records sought are not obtained, 
the RO should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the service connection claim 
on appeal in light of all pertinent 
evidence and legal authority.

6.  If the service connection claim on 
appeal remains denied, the RO must furnish 
the appellant and his attorney an 
appropriate Supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

7.  The RO should furnish the appellant and 
his attorney a SOC with respect to the 
issue of recognition of the veteran's son 
as his helpless child for VA benefit 
purposes, along with VA Form 9 (Appeal to 
the Board of Veterans Appeals), and afford 
them the opportunity to file a Substantive 
Appeal.  The appellant and his attorney are 
hereby reminded that, for the Board to 
obtain appellate jurisdiction over that 
helpless child issue, which is not 
currently in appellate status, a timely 
appeal must be perfected after the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

